Citation Nr: 0922540	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-17 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1960 to 
January 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's Parkinson's disease was not manifest in 
service or to a degree of 10 percent within one year of 
service separation and is unrelated to any incident of 
service origin, including any in-service chlorobromomethane 
exposure.  

2.  The Veteran's Parkinson's disease was not caused or 
aggravated by his service-connected tuberculosis.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Here, the duty to notify was satisfied.  A May 2004 letter to 
the Veteran addressed all three notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the Veteran of the evidence required to substantiate 
the claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

The Veteran was notified of effective dates for ratings and 
degrees of disability in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the Veteran concerning effective date or 
degree of disability for the service connection claim are 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
While it could be argued that the May 2004 notice letter did 
not provide the Veteran with all VCAA notice concerning what 
the evidence must show to establish entitlement to secondary 
service connection, contentions by the Veteran in May 2004 
and the representative in July 2008 demonstrate an awareness 
of what is necessary to show entitlement to secondary service 
connection.  Accordingly, VA's notice requirements have been 
met and no further notice is required.  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, private, and 
web medical records as well as lay statements from the 
Veteran.  The representative argues in May 2009 that the VA 
examiner in March 2009 attached research supporting her 
conclusion, but offered no discussion of the research or the 
Veteran's contentions.  However, the corrected VA medical 
opinion from March 2009 using "less likely than not" 
terminology is sufficient for rating purposes.  It provides 
adequate reasons for its opinions.  VA has satisfied its 
assistance duties.

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Organic disease of the nervous system may be presumed to have 
been incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  

Service personnel records show that the Veteran's specialty 
number and title was FIREFIGHTER CAFSC 57150 in service.  
Service connection is in effect for tuberculosis, rated as 30 
percent disabling.

The Veteran's service treatment records do not report 
Parkinson's disease and on service discharge examination in 
December 1964, the Veteran was clinically normal 
neurologically.  

VA medical records dated from March to June 1967 indicate 
that the Veteran's sputum was positive for acid-fast bacilli.  
X-rays showed infiltration.  Pulmonary tuberculosis was 
diagnosed.

In June 2003, P. J. O'Sullivan, M.D. saw the Veteran for a 
tremor of his right hand which had started about a year 
beforehand.  The question of Parkinson's disease was raised.  
It was noted that the Veteran had had minimal tuberculosis in 
1967 treated with medicines.  In February 2004, the 
impression was Parkinson's disease manifested by right hand 
tremor.  On VA evaluation in March 2004, it was noted that 
there had been a recent diagnosis of Parkinson's disease.  

In February 2006, the Veteran submitted information from a 
book called "Parkinson's - Another Look:  Is Parkinson's 
Disease Caused by a Bacteria?"  The caption underneath the 
picture of the cover of the book states that recent studies 
in the Parkinson's disease literature had cited a 
tuberculosis-like germ called nocardia as being responsible 
for Parkinson's of unknown cause.  One researcher had 
seemingly cemented a relationship between nocardia and 
Parkinson's by finding serologic evidence in 20 of 20 
Parkinson's patients.  With this finding, that researcher had 
acknowledged that blood tests for nocardia and the 
mycobacteria such as tuberculosis often cross-react, as they 
belong to the same order of bacteria.  Additionally, a well 
used medical school textbook of microbiology points out that 
even among experts, different observers may classify the same 
strain of bacteria as nocardia or Mycobacterium tuberculosis.  
Also, both microorganisms can be "acid-fast".  That 
staining characteristic had long been used to identify 
mycobacterium tuberculosis.  

In June 2008, the Veteran stated that he felt that he may 
have a central nervous system condition with Parkinson's-like 
symptoms caused by his exposure to chlorobromomethane while 
in service, in conjunction with his duties in service 
concerning fire extinguishers.  Chlorobromomethane was used 
in fire extinguishers, and he was in charge of fire 
inspection and extinguishers and frequently serviced and 
refilled the chlorobromomethane extinguishers.  One time, an 
airman had accidentally opened the nozzle to an extinguisher, 
completely dousing the Veteran with chlorobromomethane.  He 
stated that he had always had a slight tremor in his right 
hand even before being diagnosed with Parkinson's disease.  
He submitted a page from a Center for Disease Control website 
which indicates that the target organs for chlorobromomethane 
include the central nervous system and that it can cause 
confusion, dizziness, and central nervous system depression.  

In February 2009, the Board sought an advisory medical 
opinion from the Veterans Health Administration (VHA).  In 
March 2009, a VA neurologist rendered a medical opinion that 
it was less likely than not that the Veteran's Parkinson's 
disease was related to any in-service disease or injury, 
including exposure to chlorobromomethane, and that it was 
less likely than not that it was caused or aggravated by the 
Veteran's service-connected tuberculosis.  The neurologist 
stated that it was not possible to state with any certainty 
exactly when Parkinson's disease had its onset in any person 
afflicted with the disease.  She attached a copy of a medical 
report which indicates that while the interplay among 
environmental factors and genetic makeup likely influences 
the risk of developing Parkinson's disease, there is no 
evidence linking either tuberculosis or chlorobromomethane 
with the disease.  Parkinson's disease is a complex disorder, 
and multiple different pathogenic pathways and mechanisms can 
ultimately lead to it.  The risk of it increases with age.  
Rare genetic mutations are sufficient to cause it, but 
incomplete penetrance suggests that environmental factors may 
be involved.  Parkinson's disease also can rarely be induced 
primarily by exposure to toxicants that directly target the 
area of the brain involved in Parkinson's disease.  The 
neurologist also noted that data from the Department of Labor 
on chlorobromomethane was attached, and that symptoms of 
short term exposure specific to the central nervous system 
include mental confusion/disorientation, dizziness, 
drowsiness, and ringing in the ears.  Three firefighters had 
been exposed to very high vapor concentrations, but they had 
had full recoveries after symptoms including disorientation 
and coma.  The neurologist attached the abstract of a case-
control study on whether nocardia was an etiologic agent in 
Parkinson's disease.  The study found no support to the 
hypothesis that nocardia was causative in Parkinson's 
disease.  

The preponderance of the evidence indicates that the 
Veteran's Parkinson's disease was not manifest in service or 
to a degree of 10 percent within one year of service 
discharge, and that it is unrelated to any incident of 
service origin, including in-service chlorobromomethane 
exposure.  The Veteran's Parkinson's disease was first 
suspected in June 2003, when there was a history of a right 
hand tremor for about a year.  The Veteran's later report 
that he had always had a tremor is not credible in light of 
the statement he made to his treating physician in June 2003, 
and as such does not support continuity since service.  He 
declared that his tremor had been present for a year in an 
initial treatment and diagnosis context in 2003, and it was 
not found in service or on VA examinations in 1968 and 1969.  
Also, while both nocardia and tuberculosis are acid-fast, and 
the Veteran had acid fast bacilli in 1967, the Veteran had 
pulmonary symptoms and pulmonary tuberculosis was diagnosed 
at that time, and Parkinson's disease was not, and no 
symptoms of Parkinson's are reported prior to 2003 when the 
Veteran stated that a right hand tremor had begun about a 
year beforehand.  Furthermore, the VHA medical opinion in 
March 2009 indicated that a case control study had found no 
support for the hypothesis that nocardia causes Parkinson's 
disease.  The web report submitted by the Veteran reported 
only a seeming relationship.  Once again, the preponderance 
of the evidence shows that the Veteran's Parkinson's disease 
was not manifest in service or to a degree of 10 percent 
within one year of service separation and that it is 
unrelated to any incident of service.

Additionally, the VHA medical opinion from 2009 indicates 
that there is no evidence linking chlorobromomethane with 
Parkinson's disease, and that opinion was based on medical 
research.  That report indicating that the Veteran's 
Parkinson's disease was not related to chlorobromomethane is 
more probative than the CDC pamphlet showing that 
chlorobromomethane's target organs include the central 
nervous system, because it is specific to Parkinson's disease 
and indicates that there is no evidence linking the two.  

The preponderance of the evidence also indicates that the 
Veteran's Parkinson's disease was not caused or made worse by 
his service-connected tuberculosis.  The VHA medical opinion 
from 2009 found that it was less likely than not that the 
Veteran's service-connected tuberculosis caused or aggravated 
his Parkinson's disease, after that examiner performed 
research and noted that there is no evidence linking 
tuberculosis with Parkinson's disease.  Also, the information 
submitted by the Veteran in 2006 does not indicate that 
tuberculosis causes Parkinson's disease, but that another 
germ called nocardia might.  

While the veteran has claimed that his Parkinson's disease or 
other disease like Parkinson's disease had its onset in 
service or was due to nocardia, chlorobromomethane and/or 
tuberculosis, since he is a layperson, his opinion on matters 
of medical diagnosis and causation are of no probative value.  
Medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993).  In light of the evidence, service connection for 
Parkinson's disease is not warranted.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

Service connection for Parkinson's disease is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


